03/22/2017




        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                  Assigned on Briefs January 18, 2017 at Knoxville

                    STATE OF TENNESSEE v. CARL HALL

                 Appeal from the Criminal Court for Shelby County
                   No. 10-02597    James C. Beasley, Jr., Judge


                            No. W2016-00915-CCA-R3-CD


The Appellant, Carl Hall, appeals as of right from the Shelby County Criminal Court’s
summary denial of his Tennessee Rule of Criminal Procedure 36.1 motion to correct an
illegal sentence. The Appellant contends that the trial court erred because his motion
stated a colorable claim for relief. Discerning no error, we affirm the judgment of the
trial court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Carl Hall, Tiptonville, Tennessee, Pro Se.

Herbert H. Slatery III, Attorney General and Reporter; David H. Findley, Senior Counsel;
Amy P. Weirich, District Attorney General; and Karen Cook, Assistant District Attorney
General, for the appellee, State of Tennessee.

                                       OPINION

        In January 2012, the Appellant pled guilty to two counts of attempted second
degree murder, one count of aggravated robbery, one count of especially aggravated
burglary, one count of employing a firearm during the commission of a dangerous felony,
and two counts of aggravated assault. The Appellant received a total effective sentence
of thirty-one years.

       On February 23, 2016, the Appellant filed the instant Tennessee Rule of Criminal
Procedure 36.1 motion to correct an illegal sentence, alleging that his conviction for
employing a firearm during the commission of a dangerous felony violated his
constitutional protections against double jeopardy and that his trial counsel and the trial
court failed to “safeguard his rights” with respect to “a crime that they knew by a
preponderance of [the] evidence that [he] did not actually commit, but facilitated the
culprit.” On April 6, 2016, the trial court entered a written order summarily denying the
Appellant’s Rule 36.1 motion for failing to state a colorable claim.

       In response to the trial court’s denial of his Rule 36.1 motion, the Appellant filed a
notice of appeal to this court. Along with the notice of appeal, the Appellant filed a
“motion for reconsideration” with the trial court. In the “motion for reconsideration,” the
Appellant alleged that the trial court improperly set the length of his sentences without
addressing the applicable enhancement and mitigating factors and that it imposed partial
consecutive sentences without addressing the applicable consecutive sentencing factors.
The motion also alleged that the Appellant’s convictions for aggravated assault violated
his constitutional protections against double jeopardy.

        The trial court did not respond to the Appellant’s “motion for reconsideration,”
and its denial of the Rule 36.1 motion is now before this court on direct appeal. In his
brief, the Appellant raises the same arguments regarding the length and consecutive
nature of his sentences that he raised in his “motion for reconsideration.” Additionally,
the Appellant contends that the indictment underlying his conviction for employing a
firearm during the commission of a dangerous felony was defective and that his sentence
of six years for that conviction exceeded what was statutorily prescribed. The State
responds that none of the Appellant’s arguments state a colorable claim for Rule 36.1
relief.

       At the time the Appellant’s motion was filed,1 Rule 36.1 allowed for either the
defendant or the State to “seek the correction of an illegal sentence.” Tenn. R. Crim. P.
36.1(a) (2015). “Illegal sentence” was defined in the rule as a sentence “that [was] not
authorized by the applicable statutes or that directly contravene[d] an applicable statute.”
Id. The term “illegal sentence” “is synonymous with the habeas corpus concept of a
‘void’ sentence.” Cox v. State, 53 S.W.3d 287, 292 (Tenn. Crim. App. 2001), overruled
on other grounds, Moody v. State, 160 S.W.3d 512 (Tenn. 2005). “[F]ew sentencing
errors [will] render [a sentence] illegal.” State v. Wooden, 478 S.W.3d 585, 595 (Tenn.
2015).

       Examples of illegal sentences include “sentences imposed pursuant to an
inapplicable statutory scheme, sentences designating release eligibility dates where early
release is statutorily prohibited, sentences that are ordered to be served concurrently
where statutorily required to be served consecutively, and sentences not authorized by
any statute for the offense.” Wooden, 478 S.W.3d at 595. Conversely, “attacks on the

1
  While not applicable to our review, we note that Rule 36.1 was amended effective July 1, 2016, to
explicitly prohibit motions to correct expired illegal sentences. Tenn. R. Crim. P. 36.1 (2017).
                                                -2-
correctness of the methodology by which a trial court imposed [a] sentence,” such as
allegations that the trial court improperly applied enhancement, mitigating, or
consecutive sentencing factors, will not rise to the level of an illegal sentence. Id.
Furthermore, Rule 36.1 applies to sentences and “does not provide an avenue for seeking
reversal of convictions.” State v. Jimmy Wayne Wilson, No. E2013-02354-CCA-R3-
CD, 2014 WL 1285622, at *2 (Tenn. Crim. App. Mar. 31, 2014).

        The Appellant’s arguments that his various convictions violated his constitutional
protections against double jeopardy, that the indictment was defective with respect to his
employment of a firearm during the commission of a dangerous felony conviction, that
the trial court erred in setting the length of his sentences, and that the trial court erred in
imposing partial consecutive sentences all fail to state colorable claims for Rule 36.1
relief.

       On appeal, the Appellant contends that “the trial court reduced the indicted
charge” of employing a firearm during the commission of a dangerous felony to
possession of a firearm with intent to commit a felony; therefore, his six-year sentence
was excessive and in violation of the applicable statute. Tennessee Code Annotated
section 39-17-1324 outlaws both possession of a firearm “with intent to go armed during
the commission of or attempt to commit a dangerous felony” and employment of a
firearm during the commission of a dangerous felony. Possession of a firearm is a Class
D felony with a mandatory minimum three-year sentence. Tenn. Code Ann. § 39-17-
1324(g)(1). Employment of a firearm is a Class C felony with a mandatory minimum
six-year sentence. Tenn. Code Ann. § 39-17-1324(h)(1).

       Here, the Appellant was indicted for employment of a firearm during the
commission of a dangerous felony. The Appellant’s guilty plea submission form and his
judgment form both list the offense as “employment of a firearm with intent to commit a
felony,” amalgamating the employment and possession of a firearm offenses. The
Appellant has taken this as evidence that he was actually convicted of the lesser offense
of possession of a firearm. However, we conclude that this was a mere clerical error in
light of the facts that “employment” was the operative term used on the judgment form
and that the form also stated that the Appellant was convicted “as charged.”
Accordingly, we hold that the trial court did not err in summarily dismissing the
Appellant’s Rule 36.1 motion.

        Upon consideration of the foregoing and the record as a whole, the judgment of
the trial court is affirmed.

                                                    _________________________________
                                                    D. KELLY THOMAS, JR., JUDGE

                                              -3-